PER CURIAM.
This disciplinary proceeding is before the Court on complaint of The Florida Bar and report of the referee. No petition for review has been filed. We have jurisdiction pursuant to article V, section 15, Florida Constitution.
The Florida Bar filed a complaint against respondent alleging five counts of professional misconduct. In a lucid and meticulous report, the Court-appointed referee recommended that respondent be found not guilty of three of the five counts. As to the other two counts — improper trust accounting procedures in violation of Florida Bar Integration Rule article XI, Rule 11.-02(4)(c) and Florida Bar Code of Professional Responsibility Disciplinary Rules 9-102(A) and 9-102(B)(3) and neglect of a legal matter entrusted to him by a client in violation of Florida Bar Code of Professional Responsibility Disciplinary Rule 6-101(A)(3) — the referee recommended that respondent be found guilty.
The referee further found that the improper trust accounting had been a matter of neglect, not of dishonesty, in that no client’s funds had been misappropriated and that respondent had received a private reprimand for behavior similar to and contemporaneous with these charges. The referee recommended that respondent be suspended from the practice of law for three months for each of the counts on which he was found guilty, suspensions to run concurrently, with automatic reinstatement at the end of that period and that costs of $3,572.06 be assessed against respondent.
As neither party requested review of this recommendation, respondent is hereby suspended from the practice of law, commenc*1073ing thirty days after the date this decision issues and is assessed costs in the amount of $3,572.06.
It is so ordered.
ALDERMAN, C.J., and BOYD, MCDONALD and SHAW, JJ., concur.
EHRLICH, J., concurs specially with an opinion, in which OVERTON, J., concurs.